UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A (Amendment No. 1) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission file number: 000-13248 LEVON RESOURCES LTD. (Exact name of Registrant as specified in its charter) Province of British Columbia, Canada (Jurisdiction of incorporation or organization) 570 Granville Street, Suite 900 Vancouver, British Columbia V6C 3P1, Canada (Address of principal executive offices) Ron Tremblay 570 Granville Street, Suite 900 Vancouver, British Columbia V6C 3P1, Canada Tel:604-682-3701 Email: rontremblay@levon.com (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Shares, no par value Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the Registrant’s classes of capital or common stock as of the close of the period covered by the annual report:66,547,516 common shares as at March 31, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer oAccelerated filer oNon-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP oInternational Reporting Standards as issuedoOtherx by the International Accounting Standards Board If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 xItem 18o If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x EXPLANATORY NOTE The Registrant hereby files this amendment number one to its Annual Report on Form 20-F, as originally filed on October 15, 2010 to amend the Registrant’s disclosure throughout Part I in Items 4, 6and 7 as follows: Part I. Item 4.D. – Additional disclosure has been provided to clarify and expand on the description of the Registrant’s Cordero Project in Chihuahua State, Mexico, including, but not limited to, additional disclosure regarding the Registrant’s ownership interests in the project, the mineral claims that constitute the project, and information regarding location and access to the project.The Registrant has also clarified that its other projects and property holdings are not currently material to the Registrant. Part I. Item 6.A. – Additional disclosure has been provided describing the approximate percentage of professional time the Registrant’s executive officers devote to the Registrant’s business. Part. I. Item 7.B. – Additional disclosure has been provided to clarify the names of the related parties in the disclosed related party transactions of the Registrant. Except to update the address for the Registrant’s principal executive offices, this amendment does not reflect events occurring after October 15, 2010, the date of the filing of the Company’s original Annual Report on Form 20-F, or modify or update those disclosures that may have been affected by subsequent events. Except as disclosed above, no other disclosure contained in the original Annual Report on Form 20-F as filed on October 15, 2010, has been amended, altered or updated. TABLE OF CONTENTS INTRODUCTION 1 CURRENCY 1 FORWARD-LOOKING STATEMENTS 1 CAUTIONARY NOTE TO UNITED STATES INVESTORS CONCERNING ESTIMATE OF MEASURED AND INDICATED MINERAL RESOURCES 1 GLOSSARY OF MINING TERMS 2 PART I 4 Item 1.
